SILBERMAN, Judge,
Specially concurring.
Appellant Vicki Trenchard raises an issue regarding whether certain real property to which she claims ownership is subject to Appellee Marcia Gray’s claim to an elective share. Ms. Trenchard and William Gray, the decedent, owned the property as joint tenants with the right of survivorship. The trial court’s order finds that the decedent’s interest in the real property is subject to the elective estate. The order is consistent with the statutory requirement that the value of the decedent’s interest in the property must be taken into account to determine the elective estate. See § 732.2035, Fla. Stat. (2005).
The trial court has not determined any questions as to ownership of the property or whether the property itself may be used to satisfy the elective share claim. The court also has not resolved questions as to the amount of the elective share, the identification of assets that will be used to satisfy the elective share, the amount of the unsatisfied balance of the elective share, or the apportionment of the unsatisfied balance among the direct recipients of the remaining elective estate. See §§ 732.2075, 732.2085. Thus, I concur in the decision to dismiss this appeal because the trial court’s order is nonfinal and non-appealable. See Dempsey, 899 So.2d 1272.
Finally, I note that the trial court, in an earlier order, authorized Ms. Gray to file a lis pendens as to the subject real property. Ms. Trenchard did not seek review of that order and, therefore, we cannot address whether the filing of a lis pendens is appropriate under the circumstances of this case.